Jenkins, P. J.
“ An answer to a certiorari must be filed on the first day of the term to which it is made returnable, unless further time be given. After the adjournment of the term it is too late to pass an order allowing further time within which to file the answer. It is the duty of the plaintiff in certiorari, during the first term, to discover that no answer has been filed, and to take an order requiring it to be filed within some specified time.” J. M. High Co. v. Ga. Ry. & Power Co., 12 Ga. App. 505 (77 S. E. 588); Civil Code (1910), § 5195. The court did not err in dismissing the certiorari in this ease.

Judgment affirmed.


Stephens and Smith, JJ., concur.